Citation Nr: 1205991	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  02-09 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel










INTRODUCTION

The Veteran served on active duty in the United States Army from September 1964 to August 1966.  He also served in the National Guard from May 1975 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In November 2003, the Board found that new and material evidence had been submitted sufficient to reopen the claim for service connection for a psychiatric disability, to include dysthymia and PTSD.  Accordingly, the Board granted that portion of the Veteran's appeal.  However, the Board also remanded the de novo service connection claim for further evidentiary development.

In March 2009, the Board denied entitlement to service connection for PTSD and remanded the issue of entitlement to service connection for a psychiatric disability other than PTSD for compliance with the November 2003 Remand instructions.  In April 2010, the issue was again remanded due to a procedural deficiency.  A review of the record reflects substantial compliance with the Board's April 2010 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The VA Appeals Management Center (AMC) continued the previous denial in a November 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

While appellate action was pending, the Board received medical evidence from the Veteran dated in December 2009 and September 2011.  The December 2009 evidence is a letter from Dr. N.A.O. which was already of record at the time of the April 2010 Board Remand.  The September 2011 evidence is a document showing a diagnosis of PTSD.

Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims file must be referred back to the RO for consideration.  However, section 20.1304(c) requires that such evidence must be 'pertinent' to the claim.  

In this case, the Board finds that the newly submitted September 2011 medical certificate documenting a diagnosis of PTSD is redundant of evidence already of record and it is therefore not "pertinent".  Moreover, as the issue of entitlement to service connection for PTSD was previously denied by the Board, such evidence is not relevant to the pending claim of entitlement to service connection for a psychiatric disability other than PTSD.  Thus, the Board has determined that the evidence does not require referral to the RO, nor does it require a waiver signed by the Veteran.  However, the Board refers the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for PTSD to the agency of original jurisdiction (AOJ) for appropriate action.  

Additionally, the Board notes that the Veteran previously retained the services of a veterans service organization as his representative.  However, in November 2011, the Veteran revoked this assignment and has since proceeded without representation. 


FINDING OF FACT

Dysthymia and major depression were first shown several years after the Veteran's active duty and have not been found by competent and credible evidence to be associated with such service.

CONCLUSION OF LAW

The Veteran does not have a chronic psychiatric disorder other than PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & West Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was provided with letters dated April 2004, March 2005, and August 2006 that complied with VA's duty to notify him with regards to the service connection claim adjudicated herein.  The Board recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service connection claim."  Here, complete VCAA notice was not provided until years after the December 2001 RO decision that is the subject of this appeal.  Crucially, the Veteran's claim was readjudicated in the June 2008, December 2009, and November 2011 SSOCs, after he was provided with the opportunity to submit additional evidence and argument in support of his claim and to respond to the VCAA notice.  Therefore, the essential fairness of the adjudication was not affected.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  The Veteran has pointed to no prejudice or due process concerns arising out of the timing of the VCAA notice.

Specifically, the April 2004, March 2005, and August 2006 letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The August 2006 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured examinations in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.

Pertinent VA examinations with respect to the issue on appeal were obtained in August 2001, March 2008, June 2009, and September 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (e.g., a psychosis) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran's STRs do not show that he received psychiatric treatment during his military service.  STRs are absent any complaint of or treatment for any psychiatric disorder.  The June 1966 service separation examination does not show any continuing mental health diagnoses or complaints.  Notably, the Veteran answered 'no' to the medical history inquiries as to whether he experienced 'nervous trouble of any sort' or 'depression or excessive worry.'

In February 1971, the Veteran was afforded a VA examination which diagnosed him with "conversion reaction manifested by crises of psychomotor excitement."  In a statement dated December 1971, the Veteran indicated that he was receiving psychiatric treatment.  A private treatment note dated March 1973 indicated that the Veteran experienced anxiety.  In a November 1973 letter, Dr. F.A.L. reported that the Veteran "receives psychiatric treatment at the outpatient clinic of this institution since May 22, 1971 to the present."  He further noted that "a diagnosis of anxiety neurosis with psychophysiologic symptoms...was established."

At a June 1973 RO hearing, the Veteran testified that he had been receiving psychiatric treatment since February 1967.  He further indicated that when he was hospitalized for a skin condition in service, he was given pills for his nerves.  The Veteran's mother also testified at the hearing and confirmed that the Veteran sought psychiatric treatment in 1967.

A March 1994 VA treatment record indicated that the Veteran had a continuing diagnosis of current major depression.  Diagnoses of depression and nervous problems were also indicated in VA treatment records dated April 1994 to August 1995.  In a VA examination report dated April 1994, the examiner noted the Veteran's report that "he has [had] depressive symptoms since 1990."  The Veteran was diagnosed with dysthymia at that time.

In a May 1994 summary report, Dr. H.D.L.F. reported that he had been providing the Veteran with psychotherapy and pharmacotherapy for mental health issues since August 1991.  He noted that the Veteran "dates back the onset of his illness to 1980 when he had problems with the principal in which he lost control and became very nervous.  He reported to the State Insurance Fund where he was treated by a psychiatrist and since then he has been under psychiatric care."  In a February 1995 summary report, Dr. C.V.V. indicated that he had treated the Veteran since August 1991 for major depressive disorder with psychosis, recurrent and severe.  A May 1995 VA examination noted that the Veteran is depressed and "has been going to a private psychiatrist, Dr. V.V., since one year ago but he has also been seen at the Psychiatric Intervention Center (PIC)."  The examiner continued the diagnosis of dysthymia.

In a February 2000 psychiatric evaluation, Dr. R.C.G. documented the Veteran's report that "the severe disorders in communication because of his poor knowledge of English brought him a series of doubts and problems in the Army."  Dr. R.C.G. noted the Veteran's assertion that he was given a blow to the head because he did not understand the instructions in English.  Dr. R.C.G. further opined, "[w]e can infer that this patient was suffering because of distinct ill treatment and because of having abandoned his mother.  Having left her alone, without help of any kind, the patient was already suffering from a major depression with psychotic features in the Army and . . . the symptoms, apparently psychosomatic, are very frequent in major depression and severe affective disorders."  He concluded, "[t]herefore, we think that the Army and these two years of service have been the direct relationship for mental illness that this patient has subsequently suffered from."  Dr. R.C.G. diagnosed the Veteran with major depressive disorder with psychotic features.

The Veteran was afforded a VA examination in August 2001.  The examiner provided a review of the Veteran's medical history including STRs and pertinent post-service treatment records.  The examiner indicated that the Veteran had last been examined in 1995 "after that he basically did not return to the hospital until 1999.  The last time he was seen at PIC was in 1995."  The examiner noted the that Veteran's report that he was receiving treatment by a private psychiatrist and was prescribed medication.  The examiner noted that "[t]his Veteran is now trying to allege that he has had problems since he was in the military.  He refers that while he was in Germany there were many alert exercises."  The examiner further noted, "[t[here is absolutely no evidence of any kind of psychiatric treatment or complaints while he was in military service."  The examiner observed that "[t]he first evidence of psychiatric treatment is a certificate from the State Mental Health facilities in 1971."

The August 2001 VA examiner then opined, "[i]t is very clear from the evidence and from the statements that have been made by the Veteran previously that there is nothing to relate the Veteran's present nervous problem [NP] condition with his period of military service."  The examiner continued, "[b]asically in all the statements made by the Veteran (and confirmed by the fact that he receives retirement benefits from his job), his NP condition is related to situation that occurred in the context of his job as a teacher.  There is further evidence of this in the fact that this Veteran was a member of the Puerto Rico National Guard until 1989 and he never related any kind of NP complaints to his period of active duty during the time he was a member of the National Guard."  The examiner diagnosed the Veteran with dysthymia, chronic, and identified the psychosocial stressors as "situations related to his previous job with the Department of Education."

In a March 2005 private treatment note, Dr. A.E.L.P. diagnosed the Veteran with PTSD and further indicated that "[f]rom the patient's history, it is evidence that, due to his traumatic experiences during his military service, the patient developed a psychiatric illness that has become severe and progressive and has reach the patient and he is totally and permanently disabled."

VA treatment records dated August 2005 and September 2005 documented continuing diagnoses of depression.  A December 2005 VA mental health treatment record also documented a diagnosis of depression noting the Veteran's report that he attempted suicide in 1993 as he was very depressed after his mother died of cancer that year.

The Veteran was afforded a second VA examination in March 2008.  The examiner reviewed the Veteran's medical history, including his service treatment records and post-service treatment record.  The examiner diagnosed the Veteran with dysthymic disorder, in remission, and concluded that a "[d]ysthymic disorder is not caused by or a result of military service."  The examiner further opined, "I could not find a significant life threatening experience in the military that could be associated to his mental disorder.  He has no disabling nor frequent recollections, nor dreams and no reliving of the period when he was awaiting impatiently to be sent to the war scenario.  He was never in combat nor had suffered significantly in any other stressful situation in civilian life."

The Veteran was afforded a third VA examination in June 2009.  The examiner diagnosed the Veteran with a depressive disorder, not otherwise specified (NOS), and further concluded that "[t]he preponderance of evidence revised and current examination suggests that depressive disorder condition is more associated to experienced events after military service."  The examiner explained that the "[f]irst evidence of a psychiatric condition was reported to be in a certificate from the state mental health facility in 1971.  Also, the report from a psychiatric evaluation done in 1994 by a private physician that the Veteran submitted made the claim for VA pension and indicated that the onset of the Veteran's mental condition was in 1980 and related the onset with the Veteran's occupational (work setting) problems."

In a December 2009 report, Dr. N.A.O. diagnosed the Veteran with PTSD, but further stated, "[p]lease evaluate him carefully because he's also presenting symptoms of depression, anxiety, and schizophrenic characteristics that are more probable than not service-connected secondary to his episodes while in service."  In rendering his opinion, Dr. N.A.O. explained that the Veteran "did not have any psychiatric history before active service.  He started to present multiple problems while in service.  One of his major problems was due to language barrier; he had serious communication problems that caused him insecurity."  Dr. N.A.O. continued, "[h]e was [a] victim of cruel treatment by his superiors, he was constantly rejected and due to his place of origin he was called insulting names . . . He started to present daily problems of anxiety, insomnia, and irritability, was scared, felt frustrated, had self-esteem problems."  Dr. N.A.O. further explained that "[a]s soon as [the Veteran] returned from service he started to have psychiatric evaluation[s] and [is] still on treatment.  His symptoms were so severe that he even was incapacitated."

Following the April 2010 Board Remand, the Veteran was afforded a fourth VA examination in September 2011.  The VA examiner interviewed and examined the Veteran, reviewed the claims folder including the post-service records and private nexus opinions.  He then diagnosed the Veteran with major depressive disorder.  As to the issue of medical nexus, the VA examiner explained that, "[b]ased on the findings of the psychiatric examination, and the evidence found, it is my opinion that [the Veteran's] depressive symptoms are not related to military service.  They are mostly related to circumstances of stress related to work, and secondary to financial difficulties."  The examiner explained that the Veteran was recently diagnosed with major depressive disorder, recurrent in full remission, at the VA Medical Center in June 2011.  He opined that "[t]his corroborates that his symptoms can be improved with pharmacotherapy, as Veteran himself stated that his depression was improving with the use of paroxetine.  His most worrisome complaint is the insomnia, mostly secondary to his financial difficulties."

Based on a review of the evidence, the Board finds that service connection for a chronic psychiatric disorder other than PTSD is not warranted.  The evidence does not show that the Veteran's currently diagnosed psychiatric disorder (characterized as dysthymia and major depression) had its onset in service or is the result of any event, injury, or disease incurred in service.

The Veteran contends that his psychiatric disorder had its onset in service due to problems with the language barrier and mistreatment by superiors and fellow soldiers.  The Board does not dispute the Veteran's report of experiencing difficulties during his military service as a result of the language barrier.  However, the Veteran did not seek treatment for complaints of mental health problems during his military service.  As indicated above, service treatment records including the June 1966 service separation examination are pertinently absent any complaint of or treatment for a mental health disability.  The medical evidence of record shows that the Veteran first complained of mental health problems in January 1971, five years after his military discharge.  See the Veteran's claim dated January 1971.

The Board acknowledges the Veteran's reports that he had symptoms of sadness and anxiety in service and that he received psychiatric treatment within months following his military discharge.  Critically, however, the competent medical evidence of record demonstrates that the currently diagnosed psychiatric disability is not due to the Veteran's military service.

In this regard, the Board acknowledges, as indicated above, that the Veteran has submitted several private medical opinions in support of his contention that his psychiatric symptoms had their onset during his military service.  See the December 2009 from Dr. N.A.O.; the March 2005 private treatment note from Dr. A.E.L.P.; and the February 2000 psychiatric evaluation, Dr. R.C.G.  Crucially, although these opinions relate the Veteran's current psychiatric disability to his military service, the opinions are entitled to little weight of probative value as said opinions failed to address the Veteran's well-documented history of occupational stressors which were discussed not only by all four VA examiners but also by treating physicians including Dr. H.D.L.F. in his May 1994 summary report.  Moreover, the December 2009, March 2005, and February 2000 opinions fail to discuss the absence of documented in-service symptoms including the Veteran's denial of such symptoms in the June 1966 service separation examination medical history-and the absence of psychiatric complaints until several years after service.  See Stefl v. Nicholson, 21 Vet. App. 102 (2007); see also Herandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

In contrast, the August 2001, March 2008, June 2009, and September 2011 VA examination reports appear to have been based upon thorough reviews of the record as well as thoughtful analysis of the Veteran's entire history including the claimed in-service language difficulties and mistreatment.  Additionally, the September 2011 VA examiner reviewed the claims folder in full in rendering his opinion, including the private medical opinions submitted by the Veteran in support of his claim.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Moreover, the September 2011 VA examiner's opinion is consistent with the opinions rendered by the August 2001, March 2008, and June 2009 examiners.

To the extent that the Veteran contends that he has a chronic psychiatric disability that is related to his military service, the Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's lay reports of current disability are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current complaints and symptomatology to his military service.  In this regard, there is no indication that the Veteran is competent to comment on medical matters such as etiology.  See 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Thus, the statements offered by the Veteran in support of this claim are not competent evidence of a nexus between the diagnosed disability and military service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed in the law and regulations section above.  In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that, while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, the lack of evidence of treatment may bear upon the credibility of a veteran's current assertions of a continuity of symptomatology.  Critically, the Veteran is not competent to report that perceived symptoms during service and thereafter were manifestations of a chronic disability.  Moreover, the Board observes that the September 2011 VA examiner considered the Veteran's report of continued symptomatology in rendering his negative nexus opinion.

Without evidence of a chronic disease with an onset in service, continuity of pertinent symptomatology since active duty, or competent evidence of an association between the currently diagnosed dysthymia and major depression and active duty, service connection a chronic psychiatric disorder other than PTSD is not warranted.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder other than PTSD.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder other than is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

ORDER

Entitlement to service connection for a psychiatric disability other than PTSD is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


